DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13) in the reply filed on 6/6/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites computer-implemented functional language limitations such as:
“Obtaining . . . one or more detergent parameters from one or more previous wash cycles of the washing machine appliance”; 
“analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance”;
“automatically adjusting . . . at least one operating parameter for the future wash cycle based on the predicted amount of suds to prevent the amount of suds from exceeding a suds threshold.”
The specification fails to disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP 2161.01.I.
Regarding the first step of obtaining detergent parameter(s), the specification merely discloses that the detergent parameter(s)—the parameter(s) may include an amount of detergent, a type of detergent, suds generation, a number of oversuds events, and/or a fluid temperature—may be determined “using any suitable methods” (para. 0031), without further details. Although the specification discloses that temperature can be determined using a thermistor 104 (para. 0031), specification fails to provide sufficient detail on how the other detergent parameters (e.g., an amount of detergent, a type of detergent, suds generation, a number of oversuds events) are determined. For example, the specification discloses that “suds generation” can be determined using “an existing algorithm,” without further details on such algorithm (para. 0031). 
Regarding the second step of analyzing the detergent parameter(s) to predict an amount of suds that will be generated in a future wash cycle, the specification merely discloses that analysis can be done “using at least one of an algorithm, one or more look-up tables, or a machine learning process,” without further details about such algorithm, look-up table, and machine learning process (para. 0032).
Regarding the third step of automatically adjusting operating parameter(s)—which can be an amount of detergent, a target temperature, or a target water level (para. 0033)—the specification also fails to provide sufficient detail. Although the specification discloses adjusting an amount of detergent (see para. 0034, 0036, fig. 6), the specification fails to provide sufficient detail on how the controller adjusts target temperature and target water level. Moreover, although figure 6 discloses a flow chart of adjusting an amount of detergent based on previous sudsing (see reference #310) and previous temperature (see reference #312), there is no discussion of “predicted amount of suds” (see also para. 0036). In other words, figure 6 fails to disclose adjusting an amount of detergent “based on the predicted amount of suds.”
In summary, the computer-implemented function language limitations are not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP 2161.01.I.
Claim 2 recites “wherein the one or more detergent parameters comprises at least one of an amount of detergent, a type of detergent, suds generation, a number of oversuds events, or a fluid temperature for the one or more previous wash cycles.” As explained above, the specification fails to disclose sufficient detail on how the controller obtains an amount of detergent, a type of detergent, suds generation, a number of oversuds events.
Claim 3 recites “determining the suds generation from the one or more previous wash cycles using an existing algorithm of the washing machine appliance.” As explained above, the specification fails to disclose this algorithm for determining the suds generation.
Claim 5 recites “analyzing the one or more detergent parameters to predict the amount of suds that will be generated in the future wash cycle of the washing machine appliance using at least one of an algorithm, one or more look-up tables, or a machine learning process.” As explained above, the specification fails to disclose sufficient detail on how the controller predicts the amount of suds that will be generated, and fails to disclose the algorithm, the look-up table, and the machine learning process.
Claim 6 recites “wherein the at least one operating parameter comprises at least one of an amount of detergent, a target temperature, or a target water level.” As explained above, the specification fails to disclose sufficient detail on how the controller adjusts the target temperature and the target water level.
Claim 7 recites “automatically adjusting the at least one operating parameter for the future wash cycle based on the predicted amount of suds and an amount of detergent selected for the future wash cycle.” As explained above, the specification fails to disclose sufficient detail on how the controller adjusts the target temperature and the target water level, and how the controller adjusts the amount of detergent “based on the predicted amount of suds.”
Claim 8 recites “determining, via the controller, the amount of suds that will be generated in the future wash cycle of the washing machine appliance based on the suds generation, the fluid temperature, and the amount of detergent selected for the future wash cycle.” The only relevant passage in the specification is para. 0033, which fails to provide sufficient detail on how the controller determines the amount of suds that will be generated in the future wash cycle “based on the suds generation, the fluid temperature, and the amount of detergent selected for the future wash cycle.”
Claim 12 recites “continuously tuning the at least one operating parameter for the future wash cycle based on the one or more detergent parameters from a plurality of previous wash cycles.” The specification fails to provide sufficient detail on how the controller performs this “continuously tuning” step.
The remaining claims are rejected because they depend on a claim rejected herein.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claim 1 recites computer-implemented functional language limitations such as:
“Obtaining . . . one or more detergent parameters from one or more previous wash cycles of the washing machine appliance”; 
“analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance”;
“automatically adjusting . . . at least one operating parameter for the future wash cycle based on the predicted amount of suds to prevent the amount of suds from exceeding a suds threshold.”
The specification fails to disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail (as explained above) to allow a person having ordinary skill in the art to practice the claimed invention without undue experimentation. See MPEP §§ 2164, 2161.01.III. In particular, the specification fails to disclose how the controller analyzes detergent parameter(s) to predict an amount of suds that will be generated in a future wash cycle and automatically adjusting operating parameter(s) for the future wash cycle “based on the predicted amount of suds” (as explained above). Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 5 recites “analyzing the one or more detergent parameters to predict the amount of suds that will be generated in the future wash cycle of the washing machine appliance using at least one of an algorithm, one or more look-up tables, or a machine learning process.” The specification fails to disclose more detail regarding the algorithm, look-up table, and machine learning process. Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 7 recites “automatically adjusting the at least one operating parameter for the future wash cycle based on the predicted amount of suds and an amount of detergent selected for the future wash cycle.” As explained above, the specification fails to disclose how the controller adjusts the amount of detergent “based on the predicted amount of suds.” Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 8 recites “determining, via the controller, the amount of suds that will be generated in the future wash cycle of the washing machine appliance based on the suds generation, the fluid temperature, and the amount of detergent selected for the future wash cycle.” The only relevant passage in the specification is para. 0033, which fails to provide sufficient detail on how the controller determines the amount of suds that will be generated in the future wash cycle “based on the suds generation, the fluid temperature, and the amount of detergent selected for the future wash cycle.” Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 12 recites “continuously tuning the at least one operating parameter for the future wash cycle based on the one or more detergent parameters from a plurality of previous wash cycles.” The specification fails to provide sufficient detail on how the controller performs this “continuously tuning” step. Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
The remaining claims are rejected because they depend on a claim rejected herein.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the amount of suds” at line 9. First, there is insufficient antecedent basis for this limitation in the claim. Second, it’s unclear if this is the same as or different from the “predicted amount of suds.” Clarification is requested.
Claim 7 recites “automatically adjusting the at least one operating parameter for the future wash cycle based on the predicted amount of suds and an amount of detergent selected for the future wash cycle” at line 4-5. It’s unclear if “amount of detergent selected for the future wash cycle” is the “operating parameter” to be adjusted in the “automatically adjusting” step. According to fig. 6, para. 0036, at step 306 the controller “defines the detergent amount,” and at step 318 the controller “determines the amount of detergent needed for the wash cycle as a function of the baseline amount and the reduction factor.” In other words, the amount of detergent defined at step 306 is adjusted at step 318. For examination purpose, it’s interpreted that the “amount of detergent selected for the future wash cycle” is the “operating parameter” to be adjusted in the “automatically adjusting” step.
Claim 8 recites “wherein automatically adjusting the at least one operating parameter for the future wash cycle based on the predicted amount of suds further comprises: determining, via the controller, the amount of suds that will be generated in the future wash cycle of the washing machine appliance based on the suds generation, the fluid temperature, and the amount of detergent selected for the future wash cycle.” The claim is indefinite for reasons below; clarification is requested.
First, it’s unclear whether “determining, via the controller, the amount of suds that will be generated in the future wash cycle” is the same step as “analyzing, via the controller, the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance” recited in claim 1. Indeed, it’s unclear if there’s any different between “determining” vs “predicting,” and the specification does not define those terms.
Second, it’s unclear if “suds generation” and “fluid temperature” are also “selected for the future wash cycle” or if they are “detergent parameters” obtained from one or more previous wash cycles (as recited in claim 1).
Third, it’s unclear “the amount of detergent selected for the future wash cycle” is the “operating parameter” that’s adjusted in the “automatically adjusting” step (see discussion above for fig. 6, para. 0036).
Claim 8 recites “the suds generation” at line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the fluid temperature” at line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “one or more previous wash cycles” at line 4. It’s unclear if this is the same as “one or more previous wash cycles” recited in claim 1 line 4-5. For examination purpose, it’s interpreted as “the one or more previous wash cycles.”
Claim 9 recites “the amount of detergent for the future wash cycle” at line 5. First, there is insufficient antecedent basis for this limitation in the claim. Second, it’s unclear if this is the same as or different from the “amount of detergent selected for the future wash cycle” recited in claims 7 and 8. Third, it’s unclear if “the amount of detergent for the future wash cycle” is the “operating parameter” that’s adjusted in the “automatically adjusting” step. Clarification is requested.
Claim 10 recites “the adjustment factor” at line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the amount of detergent for the future wash cycle” at line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the adjustment factor” at pg. 4 line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the adjustment factor” at line 1-2. There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, the representative independent claim, is directed to the concept of handling parameters (i.e., numbers or values). Specifically, claim 1 recites:
“Obtaining . . . one or more detergent parameters from one or more previous wash cycles of the washing machine appliance”; 
“analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance”;
“automatically adjusting . . . at least one operating parameter for the future wash cycle based on the predicted amount of suds to prevent the amount of suds from exceeding a suds threshold.”
Under the broadest reasonable interpretation, these limitations are processes that can be performed by the mind—i.e., obtaining a first number; analyzing the first number to predict a second number; automatically adjusting a third number based on the second number. Therefore, these limitations fall within the “mental processes” grouping of abstract ideas. See MPEP § 2106.04(a)(2).III. Even if the claimed invention describes a concept performed in the mind but merely claims the concept is performed on a generic computer, the claim can still fall under the “mental processes” grouping of abstract ideas. See MPEP § 2106.04(a)(2).III.C.
This judicial exception is not integrated into a practical application. Although the claim recites additional generic computer elements (i.e., “controller”), the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Although the claim recites “[a] washing machine appliance having a tub and a basket rotatably mounted within the tub, the basket defining a chamber for receipt of articles for washing,” these elements are well-understood, routine, and conventional. See US Patent 6523205 to BROKER (cited in IDS) at col. 1 line 14 to col. 2 line 21 (discussing the features of a conventional washing machine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714